DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                               Claims status
2.	In the response to Election/restriction filed on 04/05/2021, Group II (claims 6-13) are elected with traverse.  Claims 1-20 are currently pending for examination.  Of the above claims 1-5 and 14-20 are withdrawn from consideration. 
Applicant's election with traverse of Group II in the reply filed on 04/05/2021 is acknowledged.  The traversal is on the ground(s) that it should be no undue burden on the Examiner to consider all claims in the single application.
This is not found persuasive because Examiner stated in previous office action that “there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
i. the inventions have acquired a separate status in the art in view of their different classification (even though Group I, Group II and Group III directed to resolving to same technical problem and achieving the same technical effects, Group I has separate utility such as receiving data from the first external electronic device and/or the second external electronic device based on a user input via the user interface, an occurrence of an event at the electronic device, a request of the first external electronic device, or an occurrence of an event at the first external electronic device, in a state where data transmission to the first external electronic device is interrupted, Group II has separate utility such as 
ii. the inventions have acquired a separate status in the art due to their recognized divergent search strategies 
[Note: Even the relationship between groups I, II and III are considered as being used together in a wireless network, and the overlapping scope means that the art applicable to the claims of Group II may be applicable against the claims of Groups I and III, the restriction is still proper under the reason that the groups are related as sub-combinations disclosed as usable together in a single combination and the examiner has required the restriction between sub-combinations usable together. Inventions of Group I, Group II and Group III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious ; 
iii. the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries);
iv. the prior art applicable to one invention would not likely be applicable to another invention. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-5 and 14-20   are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected invention Groups I and III, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/05/2021.

Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).  Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

                                                            Drawings
5.	The Examiner contends that the drawings submitted on 10/18/2019 are acceptable for examination proceedings.

Information Disclosure Statement
6.	The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 10/18/2019 and 05/06/2020.


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
9.	Claims 6, 8, 10, 11, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Srivatsa et al. (US 2018/0199176 A1), hereinafter “Srivatsa” in view of KASSLIN et al. (US 2012/0052802 A1), hereinafter “Kasslin”.
	Regarding claim 6, Srivatsa discloses an electronic device (Figs. 1-4) comprising: 
at least one communication circuit (Fig. 3, block diagram of a device); 
(Fig. 3, block diagram of a device); and 
a memory operatively connected to the processor (Fig. 3, block diagram of a device), wherein the memory stores instructions that, when executed, cause the processor to: 
pair a first external electronic device based on a Bluetooth protocol, using the at least one communication circuit (Fig. 4, paragraph [0049]; exchange pairing request with the accessory device using BT technology).
While disclosing the whole subject matter recited in claim 6 as discussed above, Srivatsa implies “transmit link information, which is associated with a connection between the electronic device and the first external electronic device (Fig. 4, paragraphs [0009], [0050]; link information associated with these other UE devices (i.e. second link information) may equally be shared with the accessory device, and the first link information and second link information may then be useable by the other UE devices and the accessory device in establishing respective communication links between any of the other UE devices and the accessory device) and which includes information for tracking channel hopping between the electronic device and the first external electronic device, to a second external electronic device using the at least one communication circuit (Fig. 4, paragraphs [0009], [0050]; establishing a connection with the accessory device, such as link keys, addresses, and/or other information)”. Kasslin teaches such a limitation more explicitly (i.e. detail functionality of the limitation).
Kasslin from the same or similar field of endeavor discloses a processor operatively connected to the at least one communication circuit (Figs. 2A-2B); and a memory operatively connected to the processor (Figs. 2A-2B), wherein the memory stores instructions that, when executed, cause the processor to: 
(Figs. 6-7, paragraphs [0036], [0075]; ChannelMap=Contains the channel map indicating Used and Unused data channels; every channel is represented with a bit positioned as per the data channel index) and which includes information for tracking channel hopping (Figs. 6-7, paragraphs [0076], [0081]-[0082]; Hop=Indicates the hopIncrement used in the data channel selection algorithm) between the electronic device and the first external electronic device, to a second external electronic device using the at least one communication circuit (Figs. 6-7, paragraphs [0036], [0075]; master device may assume the role of an advertiser of the existing connection and may begin transmitting an advertising channel packet/PDU to inform third party devices about the existing connection).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “transmit link information, which is associated with a connection between the electronic device and the first external electronic device and which includes information for tracking channel hopping between the electronic device and the first external electronic device, to a second external electronic device using the at least one communication circuit” as taught by Kasslin, in the system of Srivatsa, so that it would provide a method relates scanning advertising channel packet to adapt connection parameters and synchronize to the existing connection (Kasslin, paragraph [0035]).

Regarding claim 8, Srivatsa discloses the electronic device and the second external electronic device belong to a same account or a same account group, and paragraph [0009]; a first user equipment (UE) device associated with a certain user (or included in a specified set/group of UE devices) may establish a first communication link with an accessory device and transmit link (pairing) information associated with this communication link to a server, such as a cloud server; the server may share this (first) link information with other UEs associated with the same user as the first UE (or belonging to the same specified group of UE devices as the first UE device); link information associated with these other UE devices (i.e. second link information) may equally be shared with the accessory device, and the first link information and second link information may then be useable by the other UE devices and the accessory device in establishing respective communication links between any of the other UE devices and the accessory device).

Regarding claim 10, Srivatsa discloses the instructions, when executed, cause the processor to: 
transmit an empowerment request to the second external electronic device (Fig. 4, paragraphs [0053]-[0054]; as the accessory device may already be actively paired with the first device, the second device may communicate a disconnect message to the first device (e.g., over the Internet or through the cloud-based server) for the purpose of transitioning the accessory device from the first user device to the second user device); and 
when an empowerment approval response is received from the second external electronic device, interrupt transmission to the first external electronic device (Fig. 4, paragraph [0054]; at 412 the second user device may operate to pair with the accessory device in response to the indication received at 410; as the accessory device may already be actively paired with the first device, the second device may communicate a disconnect message to the first device (e.g., over the Internet or through the cloud-based server) for the purpose of transitioning the accessory device from the first user device to the second user device).

Regarding claim 11, Srivatsa in view of Kasslin disclose the electronic device according to claim 10.
Kasslin further discloses the empowerment request includes at least one of empowerment start time information or empowerment time interval information (Figs. 6, 7, paragraphs [0081]-[0082]; parameter WinOffset (Connection event time) indicates start time of the next or a subsequent connection event; time window during which the next or a subsequent connection event will start).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the empowerment request includes at least one of empowerment start time information or empowerment time interval information” as taught by Kasslin, in the system of Srivatsa, so that it would provide a method relates scanning advertising channel packet to adapt connection parameters and synchronize to the existing connection (Kasslin, paragraph [0035]).

Regarding claim 12, Srivatsa discloses the instructions, when executed, cause the processor to: when strength of a reception signal from the first external electronic device is less than a specified range, transmit the empowerment request (Fig. 4, paragraphs [0053]-[0054]; calculated using various metrics, such as signal strength, and may be compared to a threshold value to determine whether to initiate proximity-based pairing).

Regarding claim 13, Srivatsa in view of Kasslin disclose the electronic device according to claim 10.
Kasslin further discloses the instructions, when executed, cause the processor to: when the empowerment approval response is received from the second external electronic device, listen to a signal transmitted from the first external electronic device to the electronic device and a signal transmitted from the second external electronic device to the first external electronic device (Figs. 1B-1C, paragraph [0059]; wherein the third party device 130 scans for, receives, and recognizes the advertising channel packet 140; the third party device 130 may adopt the connection parameters from the packet 140 and synchronize to the existing connection 120 to start receiving packets exchanged between the master device 100 and the slave device 110 in the connection 120 in a listen-only mode; in this manner, devices 100 and 110 continue communicating over an unaltered point-to-point communication link whereas device 130 is capable of listening to the radio traffic communicated by devices 100 and 110 over the point-to-point communication link; the master device 100 and the slave device 110 run the connection 120 as any Bluetooth LE connection and third party device 130 in a listen-only mode has no effect on the handling of the connection).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the instructions, when executed, cause the processor to: when the empowerment approval response is received from the second external electronic device, listen to a signal transmitted from the first (Kasslin, paragraph [0035]).

 10.	Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Srivatsa et al. (US 2018/0199176 A1), hereinafter “Srivatsa” in view of KASSLIN et al. (US 2012/0052802 A1), hereinafter “Kasslin” in view of LEE et al. (US 2017/0223615 A1), hereinafter “Lee”.
	Regarding claim 7, Srivatsa in view of Kasslin disclose the electronic device according to claim 6.
While Srivatsa in view of Kasslin implicitly refer to the instructions cause pairing and transmitting using a link manager message, Lee from the same or similar field of endeavor explicitly discloses the instructions cause the processor to: 
pair the second external electronic device based on the Bluetooth protocol, using the at least one communication circuit (Figs. 2, 4, 24, paragraph [0437], [0528]; performing the BLE connection (alternatively, pairing) procedure) and 
transmit the link information to the second external electronic device, using a link manager message (Figs. 2, 4, 24, paragraphs [0156], [0326]; performing security (authentication, pairing, encryption) function by link manager).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “pair the second external (Lee, paragraph [0010]).

Regarding claim 9, Srivatsa in view of Kasslin disclose the electronic device according to claim 6.
While Srivatsa in view of Kasslin implicitly refer to the link information, Lee from the same or similar field of endeavor explicitly discloses the link information includes address information of the first external electronic device, frequency hop synchronization (FHS) packet information, link key information, used channel map information, and service discovery protocol (SDP) information (Figs. 1-3, Table 5, paragraphs [0361]-[0362]; example of parameters constituting the detailed information in Table 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the link information includes address information of the first external electronic device, frequency hop synchronization (FHS) packet information, link key information, used channel map information, and service discovery protocol (SDP) information” as taught by Lee, in the combined system of Srivatsa and Kasslin, so that it would provide a method for reducing power consumption by deactivating another alternative communication means in addition to the Bluetooth low energy communication (Lee, paragraph [0010]).
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/           Primary Examiner, Art Unit 2414